Title: To Benjamin Franklin from ——— Bery: Receipt for Brass Stencils, 29 December 1781
From: Bery, ——
To: Franklin, Benjamin


[December 29, 1781]
Monten des caraters fourni par bery a Son eclence le docteure flanklin Savoire


2 caracteres magescule
16
  l.t.


2 dite a..12 l.t.
12
  


11 caractere ten romint quitalique a 4 l.t
44
  


2 caracteres de lettre orené
16
  




6 boredure a 1 l.t. 10 s.
9
  


4 baton dencre de la chine a 2 l.t.
8
  


6 brosse a 12 s.
3
  12


pour la boite
8
  


le biet de visite
6
  


toto
122
  l.t. 12 s.



3
  



119
  ” 12


Chiffres
  
  8



120
  0


Reçu le montant à Passy le 29 Décembre 1781.
Bery
 
Notation: Bery’s Acct for brass Caracters 120 l.t. Pd. 29 Decr 81
